In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 17-789V
                                    Filed: November 9, 2018
                                         UNPUBLISHED


    JASON KAHN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Franklin John Caldwell, Jr., Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 13, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
November 5, 2016. Petition at 1-3. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On March 1, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a SIRVA. On November 9, 2018, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $69,440.59

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
comprised of $67,500.00 for pain and suffering, and $1,940.59 for past unreimbursable
expenses. Proffer at 1-2. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $69,440.59 in the form of a check payable to
petitioner, Jason Kahn. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                     )
 JASON KAHN,                                         )
                                                     )
                  Petitioner,                        )
                                                     )   No. 17-789V
 v.                                                  )   Chief Special Master Dorsey
                                                     )   ECF
 SECRETARY OF HEALTH AND HUMAN                       )
 SERVICES,                                           )
                                                     )
                  Respondent.                        )
                                                     )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On June 13, 2017, Jason Kahn (“petitioner”) filed a petition for compensation under the

National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or

“Act”), alleging that he suffered a shoulder injury related to vaccine administration (“SIRVA”)

as a result of an influenza (“flu”) vaccination administered on November 5, 2016. Petition at 1-

3. On February 27, 2018, the Secretary of Health and Human Services (“respondent”) filed a

Rule 4(c) Report indicating that this case is appropriate for compensation under the terms of the

Act, and the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation on March 1, 2018. ECF No. 29; ECF No. 31.

I.        Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that Jason Kahn should be awarded $67,500.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents Jason Kahn’s expenditure of past

unreimbursable expenses related to his vaccine-related injury. Respondent proffers that

petitioner should be awarded past unreimbursable expenses in the amount of $1,940.59, as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Jason Kahn should be made through

a lump sum payment as described below and requests that the Chief Special Master’s decision

and the Court’s judgment award the following1: a lump sum payment of $69,440.59,

representing compensation for pain and suffering ($67,500.00), and past unreimbursable

expenses ($1,940.59), in the form of a check payable to petitioner, Jason Kahn.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Jason Kahn:                                  $69,440.59


                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                          HEATHER L. PEARLMAN
                          Assistant Director
                          Torts Branch, Civil Division

                          s/ Sarah C. Duncan
                          Sarah C. Duncan
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel: (202) 514-9729
                          Fax: (202) 616-4310
DATED: November 9, 2018




                             3